—In a proceeding pursuant to CPLR article 78 to review a determination dated May 9, 1984 dismissing petitioner from the City of Newburgh Fire Department, the appeal is from a judgment of the Supreme Court, Orange County (Green, J.), dated July 30, 1984, which, inter alia, annulled the penalty imposed.
Judgment reversed, on the law, without costs or disbursements, penalty reinstated, determination confirmed, and proceeding dismissed on the merits.
Petitioner has been a fireman with appellant Fire Department since 1975. After being found guilty of falsely reporting sick, he was dismissed from the Department on May 9, 1984.
*399Under all the circumstances of this case, the penalty imposed was not so disproportionate to the offense committed as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222). Lazer, J. P., Mangano, Gibbons and Weinstein, JJ., concur.